COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-08-344-CV
CHARLIE S. MARTINEZ, JR.                                                APPELLANTS
AND MAGDALENA S. MARTINEZ, 
AS TRUSTEE OF THE CHARLIE S. 
MARTINEZ, JR., TRUST
 
                                                   V.
 
CITY OF FORT WORTH,
COUNTY                                           APPELLEES
OF TARRANT, TARRANT COUNTY 
REGIONAL WATER DISTRICT, 
TARRANT COUNTY HOSPITAL 
DISTRICT, TARRANT COUNTY 
COLLEGE DISTRICT, AND FORT 
WORTH INDEPENDENT SCHOOL 
DISTRICT
                                               ----------
           FROM THE 236TH DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------




On
February 19, 2009, after considering AAppellants'
Motion To Dismiss@ and AAppellants'
Motion For Continuance, Or In The Alternative Amended Motion To Dismiss,@ we
ordered this appeal continued and suspended all appellate deadlines unless by
or before May 20, 2009, the court received written notice from any party
regarding whether a settlement had been reached.  We stated that if no notice was received by
May 20, 2009, we would automatically dismiss the appeal without further order
from this court.  We have not received
any notice regarding whether a settlement was reached.
Because
we have not received  notice regarding
whether a settlement was reached, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(c), 43.2(f).
Appellants
shall pay all costs of this appeal, for which let execution issue.
 
PER
CURIAM
 
 
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED: 
June 4, 2009




[1]See Tex. R. App. P. 47.4.